COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In re Linda Porter

Appellate case number:    01-20-00716-CV

Trial court case number: 2017-67479

Trial court:              127th District Court of Harris County, Texas

        Relator, Linda Porter, has filed a petition for a writ of mandamus in this Court. Relator
also has filed a motion “for stay of trial as temporary relief.” The motion to stay is denied.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest. The response, if any, is due no later than 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss_____________
                            Acting individually


Date: October 27, 2020